Citation Nr: 1420936	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-21 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral tinnitus and if so, whether service connection is warranted.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chronic ear infection and if so, whether service connection is warranted.

4.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to the service-connected posttraumatic stress disorder (PTSD).
 
5.  Entitlement to an evaluation in excess of 50 percent for the service-connected PTSD. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to February 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).   38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran presented testimony before the Board in March 2014; a transcript has been obtained.

The de novo claim of entitlement to service connection for chronic ear infection, as well as the claim for service connection for CAD and increased evaluation for PTSD, are being addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2006 rating decision denied claims of service connection for bilateral hearing loss, tinnitus, and chronic ear infection.  The Veteran did appeal that decision; however, he subsequently withdrew the appeal.  No relevant evidence was received within one year of the decision; the decision is final. 

2.  The evidence submitted since the March 2006 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claims for service connection for bilateral hearing loss, tinnitus, and chronic ear infection.

3.  The Veteran's bilateral hearing loss and tinnitus are due to noise exposure during the Veteran's combat service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the Veteran's claims of entitlement to service connection for bilateral hearing loss, tinnitus, and chronic ear infection are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

2.  The criteria for service connection for bilateral hearing loss have been met.       38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385.  (2013).

3.  The criteria for service connection for tinnitus have been met.   38 U.S.C.A.     §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303. (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board has reopened the claims of service connection for bilateral hearing loss, tinnitus, and chronic ear infection, and grants entitlement to service connection for bilateral hearing loss and tinnitus, which represents a complete grant of the benefits sought on appeal.  The other matters are being remanded for further development.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

The Board has reviewed all the evidence in the Veteran's paper claims file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


New and Material Evidence

The Board must first address the issue of whether new and material evidence has been received to reopen the claim because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001).  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

First, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claims of service connection for bilateral hearing loss, tinnitus, and chronic ear infection.  The claims were originally denied in a March 2006 rating decision.  The RO found that none of the conditions were shown in service.  The RO additionally found no evidence of current ear infections and that the VA examiner opined bilateral hearing loss and tinnitus were not likely incurred in service.  The Veteran perfected an appeal of the decision; however, he later withdrew the appeal.  That decision then became final because no new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Since March 2006, new evidence has been added to the claims file that is material to the Veteran's claims.  Specifically, the Veteran testified before the Board in March 2014.  He presented testimony surrounding the circumstances of his service.  He discussed his combat service, which included noise exposure while performing duties as gunner and assistant gunner from artillery fire (tanks and guns) and mortar shells.  He further testified that he had problems with ear drainage and itching, hearing, and tinnitus since his discharge from service.  The Veteran's testimony contributes to a more complete picture of the circumstances surrounding the origin of  the Veteran's injury or disability.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).    

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claims for service connection for bilateral hearing loss, tinnitus, and chronic ear infection.  38 U.S.C.A. § 5108;
38 C.F.R. § 3.156.


Bilateral Hearing Loss and Tinnitus

The Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  The Veteran has been diagnosed with hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.  The Veteran was also diagnosed with tinnitus.  The Veteran's DD 214 shows he is a recipient of the Combat Infantry Badge and Purple Heart.  Thus, he is afforded the combat presumptions under 38 U.S.C.A. § 1154(b).  

The Board is aware the November 2005 VA examiner opined hearing loss and tinnitus were not likely incurred in service because there was no degradation of hearing in service or complaints of tinnitus in service.  Despite there being no official record of incurrence in service of either hearing loss or tinnitus, as the Veteran engaged in combat with the enemy, acoustic trauma from artillery fire and mortar rounds is consistent with the circumstances of the Veteran's service.  There is no clear and convincing evidence to the contrary.  Reasonable doubt shall be resolved in favor of Veteran.  

As such, service connection is warranted for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 1154(b);38 C.F.R. § 3.303.


ORDER

New and material evidence having been submitted, the claim for service connection for bilateral hearing loss is reopened.

New and material evidence having been submitted, the claim for service connection for tinnitus is reopened.

New and material evidence has been received to reopen the claim of service connection for chronic ear infection.  The appeal to this extent is allowed, subject to further development as addressed herein below.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for chronic ear infection.  Given that the Veteran engaged in combat with the enemy, testimony of the Veteran that he sustained injury to his ears during the same incident he incurred shell fragment wounds to the left arm (for which he received the Purple Heart), and statements of the Veteran that he has had continued problems with ear drainage and itching since service, the Board finds that prior to considering the merits of the Veteran's claim, the Veteran should be afforded a VA examination to determine the nature and etiology of the claimed condition.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

With regard to the claim for CAD, the Board finds that the September 2012 VA examination report is inadequate for addressing whether the Veteran's CAD was aggravated by the service-connected PTSD.  38 C.F.R. § 3.310.  Thus, an addendum opinion must be sought.  38 U.S.C.A. § 5103A.

The Veteran testified that his PTSD has worsened in severity.  The last VA examination was in August 2012.  The Board cannot ascertain to what extent the PTSD has increased in severity, if at all, without a new VA examination.  

Any missing and/or ongoing VA and private medical treatment records pertinent to the issues must also be obtained upon Remand.  38 C.F.R. § 3.159(c)(1), (2).  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take all indicated action in order to obtain copies of any VA clinical or private treatment (after securing the necessary releases) records not on file pertaining to treatment of the claimed conditions.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for the appropriate VA examinations.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.    

Chronic Ear Infections

All current ear disabilities, other than hearing loss and tinnitus, should be clearly reported.  The examiner should offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed ear disability, including chronic ear infections, is related to the Veteran's combat service?  The examiner should be  notified the Veteran is a recipient of the Purple Heart for shell fragment wounds to the left arm.  The examiner should assume the Veteran sustained injury to his ears (other than hearing loss and tinnitus) and address whether there are any current chronic residuals thereof, to include ear infections.  


PTSD

Examination findings pertinent to the Veteran's PTSD should be reported to allow for application of VA rating criteria for psychiatric disabilities.  Please discuss the functional limitations, if any, associated with, and expected effect on employment resulting from the Veteran's service connected PTSD alone (not including the effects of any non-service connected disabilities).

3.  Contact the examiner who provided the September 2012 VA opinion, if available, otherwise the opinion must be rendered by a similarly qualified provider.  Please ask the examiner to state whether CAD was aggravated by the service-connected PTSD (permanently worsened by) and if so, indicate in looking at all the evidence, whether it is possible to determine the degree of disability prior to and after the diagnosis of PTSD.  

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


